Citation Nr: 0622736	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-40 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for cold injury 
residuals of the feet.



REPRESENTATION

Appellant represented by:	State Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active military duty from April 1956 to 
September 1957.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2004 RO rating decision.  


FINDINGS OF FACT

1.  The evidence fails to link the veteran's reported right 
knee disability with his active duty service.

2.  The evidence fails to link the veteran's reported left 
knee disability with his active duty service.

3.  The evidence fails to link the veteran's reported cold 
injury residuals of the feet with his active duty service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1154 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).

2. The criteria for service connection for a left knee 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1154 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).

3.  The criteria for service connection for cold injury 
residuals of the feet are not met.  38 U.S.C.A. §§ 1110, 
1131, 1154 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for service connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred during active service, or for aggravation of 
a preexisting injury while in service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  This may be 
accomplished by directly showing inception or aggravation 
during service or through application of statutory 
presumptions. 38 C.F.R. §§ 3.303(a), 3.304, 3.307, 3.309. 

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  38 C.F.R. 3.303(b).  If there is no evidence of a 
chronic condition during service, or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology. Id.  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence. 
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

At the outset of this discussion, the Board notes that most 
of the veteran's service medical records appear to have been 
destroyed in a fire at the repository of military records in 
St. Louis in 1973.  Under such circumstances, the Court has 
held that there is a heightened obligation on the part of VA 
to explain findings and conclusions and to consider carefully 
the benefit of the doubt rule. Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  It is further noted, however, that the case law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant. See Russo v. 
Brown, 9 Vet. App. 46 (1996).

A. Right and left knee disability

The veteran seeks service connection for a right and left 
knee disability.

A September 1957 separation examination is negative for 
complaints, treatment, or diagnosis of right or left knee 
problems.

Post-service, medical records indicate the veteran began 
complaining of right knee pain around June 1997.  At that 
private outpatient visit, he reported right knee pain that 
began two weeks earlier, with no known injury.  Upon physical 
examination, the provider diagnosed the veteran with deranged 
right knee, rule out gout, and lesion of the right tibia. 
Results from an MRI that month, revealed a torn medical 
meniscus, popliteal cyst and lesion of the right tibia.  
Thereafter, records reflect periodic treatment of the right 
knee with subsequent arthroscopic surgery.  

He began complaining of left knee pain around February 1999 
at a private outpatient visit.  He reported pain, swelling 
and grinding for the past several weeks.  Upon examination, 
the provider diagnosed him with, deranged left knee with 
effusion, probable torn medial meniscus, osteoarthritis, and 
chondromalacia.  Thereafter, he periodically was treated for 
his left knee, subsequently undergoing surgery in July 2001.

In March 2003, the veteran underwent a VA examination of both 
knees.  He reported swelling and pain for the past four 
years.  Upon examination, the provider diagnosed the veteran 
with degenerative joint disease of the knees, with tiny joint 
effusion in the right knee.

There is no question that the veteran suffers from right and 
left knee disabilities.  However, the evidence simply fails 
to establish that the disabilities were incurred in service.  
Indeed, as detailed above, the veteran did not report that 
his knee problems began in service, rather he reported knee 
problems well after service, with the record showing 
treatment for his knees beginning around 1997 (almost 40 
years from the date of separation).  Furthermore, the 
separation examination is negative for knee problems.  In 
addition, even assuming that the veteran was treated for knee 
problems in service, no medical provider has linked his 
current knee disabilities with service.  Thus, service 
connection for a right and left knee disability is denied.

B.  Cold injury residuals of the feet 

The veteran asserts that he suffers from problems with his 
feet due to an incident in the military in which his feet 
became cold and blue after performing guard duty.

A September 1957 separation physical is negative for 
complaints, treatment, or diagnosis of foot problems.

Post-service, records reflect that the veteran was first 
treated for foot problems in July 2002, in which he 
complained of problems with both great toes.  Then in 
February 2004, he was seen by a private provider for 
complaints of tingling, pain and numbness.  Upon examination, 
the provider diagnosed him with neuritis, bilateral, 
parasthesias and onychomycosis.

At a March 2003 VA examination, the veteran complained of 
pain and numbness in the lower extremities and reported a 
history of smoking for over 25 years.  Upon objective 
examination, the provider noted some pigment changes, cool 
temperature of both feet, with the left foot cooler and skin 
atrophy.  He further noted absent pedal pulses, hypoactive 
deep tendon reflexes with some decreased sensitivity to 
pinprick.  He opined that it was difficult with any degree of 
certainty to attribute these findings to the history of cold 
exposure that occurred in the military.  He further diagnosed 
the veteran with peripheral vascular disease and that these 
findings were not unusual for a man the veteran' age with a 
history of cigarette smoking.

The veteran appears to suffer from some disability of the 
feet.  However, the evidence simply fails to establish that 
this disability was incurred in service.  He reported 
injuries to his feet due to exposure from the cold while in 
the military, but even assuming that such injury incurred, 
there is no evidence of continuity of care for foot problems 
as a result of that exposure to cold.  Indeed, the veteran 
was first treated for foot problems in 2002 (more than 40 
years from the date of separation).  Furthermore, the VA 
examiner opined that the symptoms the veteran suffered from 
were unlikely due to an incident of exposure to cold that 
occurred in 1955, and that the symptoms were not uncommon for 
a man the veteran's age with a long history of smoking.  
Thus, the preponderance of the evidence is against the 
veteran's claim and service connection for cold injury 
residuals of the feet is denied. 

II. Duty to notify and assist 

VA has a duty to notify and assist veterans with their 
claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet.  
App. 112, 120-21 (2004) (Pelegrini II).  

In a June 2004 letter, VA advised the veteran of all the 
elements required by Pelegrini II, and the claims were 
readjudicated in an October 2004 statement of the case.  The 
veteran was not notified, however, of the degree of 
disability and the effective date for any disability 
evaluation that could be assigned.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Notwithstanding, the Board finds no 
prejudice in proceeding with the issuance of a final decision 
because the preponderance of the evidence is against the 
veterans' claims for service connection, and the issues of a 
disability rating and effective date are rendered moot.  See 
Bernard v. Brown, 4 Vet.  App. 384 (1993).

As to VA's duty to assist, VA has a duty to assist veterans 
with obtaining evidence necessary to substantiate the claim, 
and to provide a VA examination when necessary.  38 U.S.C.A. 
§ 5103A.  As indicated above, due to fire, the only service 
medical record available was the report of separation 
examination.  The veteran's private and VA treatment records 
have been retrieved and are associated with the file, and 
there are no indications that relevant records exist that not 
have been obtained.  Two VA examinations were conducted and 
their reports were reviewed and are associated with the file 
as well.  VA has substantially satisfied its duties to notify 
and assist and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet.  App. 540, 
546 (1991).


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for cold injury residuals 
of the feet is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


